Dissenting Opinion.
Bermudez, C. J.
The law attaches- little or no importance to the name by which parties designate the nature of their acts or transactions. To assist in finding and carrying out the object in view, it ascertains primarily the intention of the parties, and next determines what rights have been conferred and what obligations are to be enforced.
Among the instances in which courts of justice have applied this conservative principle are found numerous cases in which, for instance, contracts termed conveyanees have been pronounced to be mortgages; in which apparent sales have been declared to be donations; in which axithentie wills have been considered as wills under private signature, etc.
In the present matter it is glaring that Benjamin intended two things:
1st, to acknowledge, in a solemn form, his indebtedness to Aldigé, giving its origin, or consideration, viz: money lent him for the purchase of the property in question, and,
2d, to secure the payment of that debt by encumbering, in favor of Aldigé, the very real estate bought with his money.
It is true that, in the anomalous instrum ent described, uselessly put in the form of an affidavit, he recognizes in favor of Aldigé-a privilege *616and a lien, instead of a. mortgage on the property ; but this misnomer practically amounts to nothing.
It is very probable that he did not know the difference between a privilege and a mortgage, which to many is specious.
It is not shown that the notary before whom he took the oath, informed him of the meaning of the words lien and privilege, or gave him any explanation on the subject.
It is not unlikely that he thought that the payment of this debt would be better secured by a privilege than by a mortgage.
There is nothing to show what the notary and the Deputy Recorder of Mortgages thought of the nature of the act, and even if there was, their views on the subject could not serve to assist the court in determining a question affecting the character of the deed, and which it alone can solve.
If those views, however, be entitled to consideration, surely those of the district judge, before whom a suit was brought to enforce the debt and mortgage and who recognized the mortgage, ought to outweigh those of the notary and deputy recorder.
Mortgage is defined by law to be a right granted to the creditor over the property of the debtor for the security of his debt. R. C. C. 3278.
In the case of Thibodaux vs. Anderson, 34 Ann. 800, this Court said that the word mortgage was not sacramental, but that an instrument to constitute a Louisiana mortgage must contain all the essential elements.
In the case of Ells vs. Simms, 2 Ann. 251, germane to the instant one, the mortgage resulted from a stipulation on a note that the drawer recognized, agreed and consented that the party “ has a privilege and mortgage for the securing the payment of said sum of money.’’ The mortgage was recognized.
The word lien has been used in the sense of mortgage in the following cases, viz: Vincent vs. Merle, 19 Ann. 529; Dupuy vs. Bemiss, 2 Ann. 513; Leonard vs. Shiff, 37 Ann. 299, 362; Williams vs. Duer, 14 La, 537; Butt vs. Ellot, 19 Wall. 547.
This is not a case in which it can be said: Rei ens dat format.
It must be noted that in the present case, Benjamin used the word lien beside the word privilege. Lien is a generic term which means either a privilege or mortgage. Bouvier, L. D. Vo. Lien No. 13.
Has not Benjamin distinctly stated that he acknowdedged the indebtedness and in order to secure its payment recognized a privilege and lien on the property ?
*617Was nob this a formal recognition of a right in Aldigé over the real estate for the security of his debt 1
If it was, is not the name immaterial by which that right was desig-. nated ?
Had Benjamin used the word mortgage, could it be' claimed that he did not intend to hypothecate his property to secure payment of so just a debt ?
■ To say that the debt is not secured by a mortgage, is to hold that Benjamin, who intended to do a just act and to encumber his property, did not do so and that, where he did two things, (consent and encumber) he did nothing.
It is a contemporaneous fact that the instrument was duly and seasonably recorded in the mortgage office. This was done to put third parties on their guard, by notifying them that Benjamin had acknowledged an indebtedness and, in order to secure its payment, had encumbered the real estate bought with Aldigé’s money.
There is no doubt that Benjamin could, in this ex parte manner, acknowledge the debt and secure it by encumbering his property in favor of Aldigé, though the latter was absent and not a party to the act. Allain vs. Millaudon, 2 L. 552; Hill vs. Barton, 6 Rob. 150; case No. 7398, N. R., Lamkin vs. Maxwell.
The mortgage claimed should be recognized and enforced.